Citation Nr: 0905059	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, claimed as a bladder and kidney condition.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and a witness.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in August 2007.  

The Board issued a decision in April 2008 finding that new 
and material evidence had been received to reopen the 
previously-denied claim.  That action remanded the reopened 
claim to the RO for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings of a bladder or kidney disorder in service or for 
many years thereafter.  

3.  The currently demonstrated genitourinary disorders 
including nephrolithiasis of the left kidney, incomplete 
erectile dysfunction, and benign prostate hypertrophy are not 
shown to be due to the episode of venereal disease or any 
other event or incident of the veteran's period of active 
service.  


CONCLUSION OF LAW

The Veteran does not have a genitourinary disability 
manifested by nephrolithiasis-left kidney, incomplete 
erectile dysfunction or benign prostate hypertrophy due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002, Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided hereinbelow has been accomplished.  

In March 2006 letter, the RO sent the Veteran a letter 
advising him that to establish entitlement to service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on active service, 
and a relationship between the claimed disabilities and 
active service.  The Veteran had ample opportunity to respond 
prior to the issuance of the June 2006 rating decision on 
appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The March 2006 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The March 2006 letter also advised the Veteran that he must 
provide enough information about the records to allow VA to 
request them from the person or agency having them, and 
advised the Veteran that it was his responsibility to make 
sure the records were received by VA.  

The Board finds that the March 2006 RO letter satisfies the 
statutory and regulatory requirement that VA notify a Veteran 
what evidence, if any, will be obtained by the Veteran, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in November 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (Veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a May 2008 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

The Veteran was afforded a VA genitourinary examination in 
November 2008 for the express purpose of determining whether 
his claimed disorder is due to active service.  The Board 
accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claim.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease, such as nephrolithiasis, manifests 
itself in service, or within the applicable presumptive 
period under 38 C.F.R. § 3.307, and the Veteran currently has 
the same condition.  38 C.F.R. § 3.303(b)  

According to 38 C.F.R. § 3.303(b), if the condition is not 
"chronic" under 38 C.F.R. § 3.309, service connection may 
be granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.   38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In this case, a November 2008 VA genitourinary examination 
report shows that the Veteran was diagnosed with 
nephrolithiasis, left kidney, inactive with no residuals; 
incomplete erectile dysfunction (ED), active with no other 
residuals; benign prostate hypertrophy (BPH), active with 
residuals of urinary symptoms to include incontinence; and 
dermatophytosis of the penis and scrotum, active with no 
other residuals.  

However, a Veteran seeking service connection must establish 
not only the existence of a present disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The service treatment record (STR) includes several progress 
notes from July 1969 showing that the Veteran underwent 
treatment for gonorrhea and venereal warts.  

In his October 1969 separation statement, the Veteran 
reported that he had experienced "frequent or painful 
urination" and "VD-syphilis, gonorrhea, etc" during 
service.  The physician's summary notes clarify that the 
Veteran had had gonorrhea three months prior, which was 
resolved ("G-C 3 mos ago R/ed").  

In his separation examination report, the physician found the 
genitourinary system "normal."  A urinalysis was negative.  

The record shows that the first indication of a kidney 
disorder was in a VA intravenous urogram report from August 
1994.  The report indicated an 8 millimeter stone overlaying 
the lower pole of the left kidney; otherwise, the kidneys, 
ureters, and bladder were normal.  

Even though the diagnosis did not occur during service or 
within one year following service, service connection may 
nevertheless be established if the evidence demonstrates that 
the disease was in fact "incurred" during service, or by 
evidence that a presumption period applies.  Velez v. West, 
11 Vet. App. 148, 152 (1998).  

In that regard, the evidence includes a May 2005 VAMC 
treatment note documenting that the Veteran had a "remote 
history" of kidney stones, left side.  However, the Board 
notes, the author was simply reporting the Veteran's medical 
history and was not providing a definitive diagnosis of a 
chronic disorder or statement as to the etiology of the 
disorder.  

In November 2008, the Veteran underwent a VA genitourinary 
examination.  The examiner, a physician, reviewed the claims 
file and noted the relevant medical history, including the 
history of kidney stones, infections, and in-service 
treatment for gonorrhea.  

The physician also noted that, although the record included a 
prescription for Septa, it did not explain why an antibiotic 
was prescribed.  

The examiner also documented the Veteran's current complaints 
and performed a thorough clinical examination.  The examiner 
noted a normal bladder examination, a generally enlarged 
prostate, the skin of the penis and scrotum red with scaly 
rash, consistent with fungal infection, which the examiner 
indicated, was not related to a kidney or bladder condition.  

As noted, the diagnoses were those of nephrolithiasis, left 
kidney, inactive with no residuals; incomplete erectile 
dysfunction (ED), active with no other residuals; benign 
prostate hypertrophy (BPH), active with residuals of urinary 
symptoms to include incontinence; and dermatophytosis penis 
and scrotum, active with no other residuals.  

The examiner observed that these disorders caused significant 
effects on the Veteran's occupational activity and moderate 
problems with activities of daily living.  

The examiner then opined that the diagnosed disorders were 
less likely as not (less than 50/50 probability) caused by or 
a result of or had their clinical onset during the Veteran's 
period of active service.  

The VA examiner based this opinion on a medical literature 
review, a medical records review, and clinical experience.  
In particular, she explained, gonorrhea was the only 
genitourinary condition documented in the Veteran's STR; the 
STR includes no evidence of a kidney or bladder problem.  

The examiner then opined that gonorrhea did not cause 
nephrolithiasis, BPH or dermatophytosis.  Untreated gonorrhea 
could potentially cause ED, but the Veteran was adequately 
and appropriately treated for gonorrhea.  

Moreover, the examiner observed, the evidence included no 
complaints of or treatment for nephrolithiasis, ED, BPH or 
dermatophytosis.  Plus, there was no evidence of any kidney 
or bladder condition with clinical onset during the Veteran's 
period of active service.  

In summary, the uncontroverted medical opinion establishes 
that the Veteran does not have a bladder disorder that can be 
linked to any event or incident of his service.  Therefore, 
the Board finds that service connection for a genitourinary 
disability, claimed as a kidney or bladder disorder, is not 
warranted.  

Currently, the only evidence of record supporting the claim 
is the Veteran's own lay assertions.  In particular, in 
various statements, the Veteran asserted that he first 
starting having bladder and kidney stone problems in 1969 in 
the Republic of Vietnam.  He claimed that he spent three days 
at the hospital getting treatment.  

In his Substantive Appeal, the Veteran stated that he sought 
treatment following service, in approximately 1979, for 
similar symptoms.  However, the symptoms did not resolve.  In 
addition, he asserts that, when he was diagnosed with kidney 
stones in the early 1990's, he received the same treatment 
that he underwent in-service.  

During his Board hearing, the Veteran testified that he 
learned "years later" that he was tested for kidney and 
bladder infections while hospitalized during service.  He 
also testified that that he has had recurring urinary tract 
infections since the early 1980's.  

The Veteran, as a lay person, is competent to report on the 
onset and continuity of symptomatology.   Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Accordingly, his lay statements to that extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report that on which he or 
she has personal knowledge).  

However, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or etiology opinion.  Therefore, his lay opinion 
cannot constitute medical evidence in support of his claim 
and lacks probative value on the issue of nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

In conclusion, the Board finds after careful review of the 
entire record that the evidence preponderates against the 
Veteran's claim of service connection for a kidney or bladder 
disorder.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a genitourinary disorder, claimed as a 
bladder and kidney condition, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


